Case: 18-20548      Document: 00514853144         Page: 1    Date Filed: 02/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-20548                           FILED
                                  Summary Calendar                  February 27, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
EMMANUEL ADWALE ADEYINKA,

                                                 Plaintiff-Appellant

v.

HARRIS COUNTY JAIL; STATE OF TEXAS; ANNISE DANETTE PARKER;
LARRY NGUYEN; DANIEL JOSPH, JR.; B. SANDERSON; HOUSTON
POLICE DEPARTMENT OFFICER WERLINGER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-2161


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Emmanuel Adwale Adeyinka, proceeding pro se and in forma pauperis,
appeals the dismissal of his 42 U.S.C. § 1983 complaint as frivolous pursuant
to 28 U.S.C. § 1915(e)(2)(B)(i).         We review that dismissal for abuse of
discretion. Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013); Green v.
Atkinson, 623 F.3d 278, 279-80 (5th Cir. 2010).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20548     Document: 00514853144      Page: 2   Date Filed: 02/27/2019


                                  No. 18-20548

      On appeal, Adeyinka fails to address the district court’s determination
that his claims were barred by the applicable statute of limitations or by Heck
v. Humphrey, 512 U.S. 477, 486-87 (1994). Even pro se litigants must brief
arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993). By failing to identify any error in the district court’s analysis,
it is the same as if Adeyinka had not appealed the dismissal of his complaint.
See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Because he has therefore abandoned any argument that the dismissal
of his complaint was an abuse of discretion, we affirm the judgment of the
district court.   See Rogers, 709 F.3d at 407; Yohey, 985 F.2d at 224-25;
Brinkmann, 813 F.2d at 748.             Furthermore, Adeyinka’s motion for
appointment of counsel on appeal is denied because he has not shown that this
case presents exceptional circumstances. See Naranjo v. Thompson, 809 F.3d
793, 799 (5th Cir. 2015).
      AFFIRMED; MOTION DENIED.




                                        2